DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 8/12/2022 has been entered.  Claims 1-16 are pending in the application with claims 1-6, 12-16 amended, claims 7-10 withdrawn, claims 17-20 cancelled.  The previous 35 USC 112 rejection of claims 2-6, 12-16 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (US Patent Application Publication No. 2008/0242925).

In regard to claims 1 and 11, Suda discloses a system (1, 20, Fig. 1), comprising: 
an endoscope (1) having a working channel (5), Fig. 1; and 
a device (20), comprising: 
a tubular distal member (28b) including a lumen extending therethrough (Figs. 2,5); 
a tubular extension member (28) including a proximal end, a distal end and a lumen extending therethrough, the distal end disposed about the tubular distal member (Figs. 2,5); 
a tubular proximal member (33) including a lumen extending therethrough (Fig. 2); and  
a shaft (26) extending distally from the proximal member and receivable within the working channel (Fig. 2); 
wherein the tubular proximal member is slidingly disposed within the proximal end of the extension member (Par. 77, Fig. 2) and adjustable in a telescoping fashion to a desired position that corresponds to an adjustable effective working length of the shaft (proximal member is axially adjustable thereby defining the adjustable effective working length of the shaft since movement of the proximal member corresponds to movement of the shafts (26,27), Fig. 2, Par. 77).

In regard to claims 2 and 12, Suda teaches further comprising a connector (7) at a distal end of the distal member, the connector configured to fluidly connect the lumens of the distal, proximal and extension member to a proximal end of the endoscope (Fig. 2).

In regard to claims 3 and 13, Suda teaches wherein the adjustable effective working length of the shaft is a length of the shaft from the connector to the distal tip of the shaft (the effective working length of the shaft can be considered a length from the connector to the distal tip of the shaft).

In regard to claims 4 and 14, Suda teaches wherein the shaft extends through the lumen of the extension member and through the lumen of the distal member, and is insertable through the working channel of the endoscope; and wherein the adjustable effective working length of the shaft is such that the shaft is extendable beyond the distal end of the working channel a predetermined distance (Figs. 1-2 illustrates the shaft (27) extending beyond a distal end of the working channel of the endoscope via extension of the shaft through the extension member and distal member).

In regard to claims 5 and 15, Suda teaches further comprising a locking assembly (31,32) configured to fix the proximal member and the extension member with respect to each other at the desired position (Fig. 2).

In regard to claims 6 and 16, Suda teaches wherein the desired position includes at least one predetermined fixed position of the locking assembly (Fig. 2 illustrates the proximal member and extension member can be fixed at a plurality of axial positions to each other). 

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
Applicant argues:
“Applicant respectfully disagrees that the reference identically discloses every element of the claims in the same detail as claimed. For example, with respect to independent claim 1, the cited reference fails to teach at least “the distal end disposed about the tubular distal member.” The Office alleges that the section body 28 of Suda is analogous to the claimed extension member having a distal end and that the connection member 28b of Suda is analogous to the claimed tubular distal member. However, as can clearly be seen from FIG. 2 of Suda, the section body 28 of Suda is disposed within, not about, the connection member 28b.”

The examiner disagrees since the term “about” is not limited to the definition of within.  The Merriam Webster dictionary defines the term “about” to be “reasonably close to”.  As shown in Fig. 2, the distal end of the tubular extension member is adjacent to the tubular distal member and therefore can be said to be “reasonably close to”

Applicant argues:
“Furthermore, Suda fails to identically disclose:
a tubular proximal member including a lumen extending therethrough; and a shaft extending distally from the tubular proximal member, wherein the tubular proximal member is slidingly disposed within the proximal end of the extension member and adjustable in a telescoping fashion to a desired position that corresponds to an adjustable effective working length of the shaft. (Emphasis added).
The Office alleges that the guide pipe 33 of Suda is analogous to the claimed tubular proximal member and that the needle tube 26 of Suda is analogous to the claimed shaft. However, when operation section 22 of Suda is moved along section body 28, both the guide pipe and the needle tube 26 advance along with the operation section 22. As such, the “working length” of the guide pipe or needle tube 26 does not change.
In characterizing Suda, the Office argues that “movement of the proximal member corresponds to movement of the shaft.” This is not a correct characterization of Suda. For example, as noted, movement of section body 22 of Suda moves needle tube 26. However, this movement is to actuate needle tube 26 and not to change a working length of a shaft.”
 
The examiner disagrees since axial movement of the slider (29) causes corresponding axial movement of the guide pipe (33), needle tube (26) and stylet (27) enabling the needle tube (26) and stylet (27) to project beyond a distal end of the sheath (25).  Therefore, axial movement of the needle tube (26) with respect to the shaft (25) is adjusting the effective working length of the needle tube.   The examiner would like to note that Applicant has not defined what an “adjustable effective working length” is and therefore the examiner is interpreting movement of the needle tube (26) with respect to the sheath (25) as adjusting the adjustable effecting working length.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 22, 2022